350 F.2d 950
Walter H. PHILIPP, Appellant,v.PEOPLE OF the STATE OF WASHINGTON and their Office of Governor, Appellee.
No. 19671.
United States Court of Appeals Ninth Circuit.
September 9, 1965.
Rehearing Denied October 15, 1965.

Walter H. Philipp, in pro. per.
John J. O'Connell, Atty. Gen. of Washington, Herbert Gelman, Asst. Atty. Gen. of Washington, Tacoma, Wash., for appellee.
Before JERTBERG, DUNIWAY and ELY, Circuit Judges.
PER CURIAM:


1
Appellant appeals from an order of the District Court dismissing his petition for a writ of mandamus against "People of the State of Washington, and their Office of Governor". We glean from the petition that appellant claims to have been denied due process of law by the courts of the State of Washington, and seeks to mandate the appellees to invoke the judicial power of the state in his behalf and insure appellant a trial by jury and a fair trial.


2
The petition alleges the existence of no controversy between him and the appellees. Nowhere in the petition is it alleged that appellant is a party litigant in any cause or proceeding, civil or criminal pending in any of the courts of the State of Washington. On oral argument appellant conceded that no such cause or proceeding is pending. Patently the petition fails to state a claim upon which relief can be granted. Furthermore it is obvious that the District Court lacked jurisdiction over the subject matter of the petition.


3
The order of the District Court is affirmed.